Name: 2009/14/EC: Commission Decision of 17Ã December 2008 amending Decision 2006/636/EC fixing the annual breakdown by Member State of the amount for Community support to rural development for the period from 1Ã January 2007 to 31Ã December 2013 (notified under document number C(2008) 8370)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  economic policy;  economic geography;  regions and regional policy;  cooperation policy
 Date Published: 2009-01-13

 13.1.2009 EN Official Journal of the European Union L 8/22 COMMISSION DECISION of 17 December 2008 amending Decision 2006/636/EC fixing the annual breakdown by Member State of the amount for Community support to rural development for the period from 1 January 2007 to 31 December 2013 (notified under document number C(2008) 8370) (2009/14/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (1), and in particular Article 69(4) thereof, Whereas: (1) Commission Decision 2006/410/EC of 24 May 2006 setting the amounts which, pursuant to Articles 10(2), 143d and 143e of Council Regulation (EC) No 1782/2003 are made available to the EAFRD and the amounts available for EAGF expenditure (2), which sets the total transfers from the EAGF to the EAFRD for the financial years 2007 to 2013, in accordance with the said Articles of Council Regulation (EC) No 1782/2003 (3) and Article 4(1) of Council Regulation (EC) No 378/2007 (4), which lay down rules for voluntary modulation of direct payments provided for in Regulation (EC) No 1782/2003, has been amended by Commission Decision 2008/955/EC (5). (2) Following the adoption of Decision 2008/955/EC, the amounts made available to the EAFRD should be adapted and added to the annual breakdowns of Community support for rural development. (3) Commission Decision 2006/636/EC (6) should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/636/EC is hereby replaced by the Annex to this Decision. Article 2 This Decision shall apply from the 2009 financial year. Article 3 This Decision is addressed to the Member States. Done at Brussels, 17 December 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 277, 21.10.2005, p. 1. (2) OJ L 163, 15.6.2006, p. 10. (3) OJ L 270, 21.10.2003, p. 1. (4) OJ L 95, 5.4.2007, p. 1. (5) OJ L 338, 17.12.2008, p. 67. (6) OJ L 261, 22.9.2006, p. 32. ANNEX Breakdown by Member State of Community support for rural development (2007 to 2013) (current prices in EUR) 2007 2008 2009 2010 2011 2012 2013 Total 2007-2013 of which minimum for regions under the convergence objective Total Belgium 63 991 299 63 957 784 60 238 083 59 783 509 59 367 519 57 095 480 54 576 632 419 010 306 40 744 223 Bulgaria (1) 244 055 793 337 144 772 437 343 751 399 098 664 398 058 913 397 696 922 395 699 781 2 609 098 596 692 192 783 Czech Republic 396 623 321 392 638 892 388 036 387 400 932 774 406 640 636 412 672 094 417 962 250 2 815 506 354 1 635 417 906 Denmark 62 592 573 66 344 571 65 671 254 66 234 762 65 331 467 64 497 618 63 488 551 454 160 796 0 Germany 1 184 995 564 1 186 941 705 1 152 525 574 1 161 018 553 1 164 459 200 1 151 761 509 1 136 214 950 8 137 917 055 3 174 037 771 Estonia 95 608 462 95 569 377 95 696 594 100 929 353 104 639 066 108 913 401 113 302 602 714 658 855 387 221 654 Ireland 373 683 516 355 014 220 331 071 422 335 372 252 326 098 528 318 171 063 308 803 589 2 348 214 590 0 Greece 461 376 206 463 470 078 457 393 090 456 018 509 636 568 186 630 830 398 624 447 957 3 730 104 424 1 905 697 195 Spain 286 654 092 1 277 647 305 1 275 950 901 1 298 574 047 1 120 313 000 1 114 078 191 1 105 464 263 7 478 681 799 3 178 127 204 France 931 041 833 942 359 146 911 821 939 934 088 155 971 090 147 958 717 557 943 394 332 6 592 513 109 568 263 981 Italy 1 142 143 461 1 135 428 298 1 127 350 921 1 155 713 236 1 325 406 589 1 320 949 382 1 313 305 996 8 520 297 883 3 341 091 825 Cyprus 26 704 860 24 772 842 22 749 762 23 071 507 22 402 714 21 783 947 21 037 942 162 523 574 0 Latvia 152 867 493 147 768 241 142 542 483 147 766 381 148 781 700 150 188 774 151 198 432 1 041 113 504 327 682 815 Lithuania 260 974 835 248 836 020 236 928 998 244 741 536 248 002 433 250 278 098 253 598 173 1 743 360 093 679 189 192 Luxembourg 14 421 997 13 661 411 12 655 487 12 818 190 12 487 289 12 181 368 11 812 084 90 037 826 0 Hungary 570 811 818 537 525 661 498 635 432 509 252 494 547 603 625 563 304 619 578 709 743 3 805 843 392 2 496 094 593 Malta 12 434 359 11 527 788 10 656 597 10 544 212 10 347 884 10 459 190 10 663 325 76 633 355 18 077 067 Netherlands 70 536 869 72 638 338 71 391 337 72 215 293 70 606 648 69 682 449 68 550 233 495 621 167 0 Austria 628 154 610 594 709 669 553 552 057 560 657 505 545 170 574 531 468 629 514 856 948 3 928 569 992 31 938 190 Poland 1 989 717 841 1 932 933 351 1 872 739 817 1 866 782 838 1 860 573 543 1 857 244 519 1 850 046 247 13 230 038 156 6 997 976 121 Portugal 560 524 173 562 491 944 557 240 154 606 561 895 611 642 601 611 692 105 610 872 156 4 121 025 028 2 180 735 857 Romania (2) 0 1 146 687 683 1 442 871 530 1 359 770 651 1 357 854 634 1 359 146 997 1 356 173 250 8 022 504 745 1 995 991 720 Slovenia 149 549 387 139 868 094 129 728 049 129 354 946 124 076 091 118 858 866 113 031 296 904 466 729 287 815 759 Slovakia 303 163 265 286 531 906 268 049 256 256 310 239 263 028 387 275 025 447 317 309 578 1 969 418 078 1 106 011 592 Finland 335 121 543 316 143 440 293 685 407 297 667 134 289 390 092 282 108 238 273 317 053 2 087 432 907 0 Sweden 292 133 703 277 225 207 258 396 031 261 797 463 254 575 513 248 360 755 240 859 282 1 833 347 954 0 United Kingdom 263 996 373 645 001 582 698 742 271 741 160 084 748 994 332 752 455 626 749 224 152 4 599 574 420 188 337 515 Total 10 873 879 246 13 274 839 325 13 373 664 584 13 468 236 182 13 693 511 311 13 649 623 242 13 597 920 797 91 931 674 687 31 232 644 963 (1) For 2007, 2008 and 2009, the appropriations from the Guarantee Section of the EAGGF are EUR 193 715 561, EUR 263 453 163 and EUR 337 004 104 respectively. (2) For 2007, 2008 and 2009, the appropriations from the Guarantee Section of the EAGGF are EUR 610 786 223, EUR 831 389 081 and EUR 1 058 369 098 respectively.